Per Cubiam.
This suit was brought to recover a broker’s commission under a written contract dated October 6th, 1924, for selling the property known as No. 271 High street, Perth Amboy, New Jersey.
The case was tried by the court without a jury, resulting in a judgment for the defendant.
The contract contained this clause:
“1 hereby agree with Mr. KuligowsM, real estate broker, to-pay him a commission of $300 for selling my property known as 271 High St., Perth Amboy, N. J., to Mr. Weisberger, also of Perth Amboy, N. J. Price $15,000, to be paid if title is consummated.
Oct. 6, 1924.
W. E. McCullough.”
The state of the case shows that the title was never consummated.
We think the precise question involved on this appeal is the same as was discussed and decided in the case of Feldman v. Holden, No. 413, January term, 1926.
For the reasons stated in that case, the judgment in this case is affirmed.